Exhibit 10.11

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (“Amendment”) effective as of May 1, 2006 by and
between Aerospace/Defense, Inc., a South Carolina Corporation (hereinafter call
the “Landlord”) and Force Protection Industries, Inc. and Force
Protection, Inc., Nevada corporations (collectively, the “Tenant”).

 

RECITALS

 

1.             By Industrial Lease effective as of January 15, 2006 (the
“Lease”), the Landlord leased unto Tenant certain premises within Building No. 1
situated in an industrial project (the “Project”) located in Ladson (Charleston
County), South Carolina.  By the execution of this Amendment, the parties intend
to amend the Lease according to the terms of Subsection 27K of the Lease.  Each
capitalized term used and not otherwise defined or modified herein shall have
the meaning ascribed thereto in the Lease.

 

2.             At the request of the Tenant, the Landlord has agreed to modify
the term “Premises” by:

 

A.            Adding a total of 35,529 square feet to Paragraph 1A, Clause
(i) of the Lease which square footage is comprised of and added to the
definition of “Leased Area” as of the dates listed below:

 

(1)                                  468 square feet comprised of an area
measuring approximately 13 feet times 36 feet from the east end of the mezzanine
located above D-Bay in Building No. 1 as shown on Exhibit A to this Amendment —
to become a portion of the Leased Area as of May 1, 2006;

 

(2)                                  2,301 square feet comprised of an area
measuring approximately 39 feet times 59 feet at the southeast corner of C-Bay
in Building No. 1 as shown on Exhibit B to this Amendment — to become a portion
of the Leased Area as of May 1, 2006;

 

(3)                                  32,760 square feet of floor area (not
including mezzanine areas) of D-Bay of Building No. 1 as follows:

 

(a)                                  9,360 square feet comprising an area
measuring approximately 117 feet times 80 feet and shown as Area #1 on Exhibit C
to this Amendment — to become a portion of the Leased Area as of May 1, 2006;

 

(b)                                 4,680 square feet comprising an area
measuring approximately 117 feet times 40 feet and shown as Area #2 on Exhibit C
to this Amendment — to become a portion of the Leased Area as of May 15, 2006;

 

(c)                                  4,680 square feet comprising an area
measuring approximately 117 feet times 40 feet and shown as Area #3 on Exhibit C
to this

 

1

--------------------------------------------------------------------------------


 

Amendment — to become a portion of the Leased Area as of May 22, 2006;

 

(d)                                 4,680 square feet comprising an area
measuring approximately 117 feet times 40 feet and shown as Area #4 on Exhibit C
to this Amendment — to become a portion of the Leased Area as of May 30, 2006;

 

(e)                                  4,680 square feet comprising an area
measuring approximately 117 feet times 40 feet and shown as Area #5 on Exhibit C
to this Amendment — to become a portion of the Leased Area as of June 6, 2006;
and

 

(f)                                    4,680 square feet comprising an area
measuring approximately 117 feet times 40 feet and shown as Area #6 on Exhibit C
to this Amendment — to become a portion of the Leased Area as of June 13, 2006;

 

For clarification, once all the additional square footage referenced in
subsections (1) through (3) above have become added to and a part of the Leased
Area (and therefore the “Premises”) as hereinabove provided, the total square
footage of Leased Area shall total 61,709 square feet (26,180 square feet
referenced in Clause (i) of Paragraph 1A of the Lease, plus 35,529 square feet
referenced above).

 

B.            Modifying Clause (ii) of Paragraph 1A to read as follows: …
(ii) the fixtures located therein, including the Paint Spray Booth shown and
marked on Exhibit A as “Paint,” the Sandblast Booth shown and marked on
Exhibit A as “Blast,” 100 HP compressor and 75 HP compress (the “Compressors”)
and other machinery associated with the Paint Booth, Sandblast Booth and
Compressors as listed on Exhibit A-1, but excluding any overhead cranes located
above Bays B and C, but including the non-exclusive use (to be shared with the
Landlord and other tenants and occupants of Building No. 1) of the radio
controlled overhead/bridge crane located above the floor area of Bay D (the
“D-Crane”).

 

The D-Crane shall be included within the definition of “Equipment” as that term
is defined in Paragraph 1A of the Lease.

 

3.             In consideration for amending the Lease as referenced in Recitals
1 and 2 above, the Tenant agrees to amend Paragraph 3A (a) by increasing the
Base Rent for the Leased Area as hereinafter provided.

 

4.             The Landlord and Tenant now wish to enter into this Amendment to
amend the Lease according to the terms, provisions and conditions hereinafter
set forth.

 

NOW THEREFORE, in consideration of the mutual promises given one to the other,
the parties do hereby covenant and agree to amend and modify the Lease as
follows:

 

2

--------------------------------------------------------------------------------


 

1.             All the recitals set forth above in the “Recitals” clauses are
hereby made an integral part of this Agreement.

 

2.             Paragraph 1 (the Premises), Section A, Clause (i) of the Lease is
modified by adding 35,529 square feet according to Recital 2A above for a total
square footage of Leased Area in Building No. 1 of 61,709 square feet.

 

3.             Paragraph 1 (the Premises), Section A, Clause (ii) of the Lease
is modified according to Recital 2B above.

 

4.             For avoidance of doubt, the parties acknowledge and reaffirm
Paragraph 1B of the Lease under which the Landlord makes no representations or
warranty as to the condition of the Premises and the Tenant represents that
Tenant has examined the physical conditions of the 35,529 square feet to be
added to the Leased Area according to Paragraph 2 of this Amendment and the
D-Crane and its radio-controller to be added to the Equipment according to
Paragraph 3 of this Amendment and has found them satisfactory for all purposes
hereof and the Tenant accepts the Leased Area and D-Crane in their present
condition, “As-Is.”

 

5.             Paragraph 3A (a) is amended so that the entire
subsection (a) shall read as follows:

 

(a)           For the Leased Area -

 

(i)                                   Beginning on the Commencement Date through
March 31, 2006 - no Base Rent shall be due.

 

(ii)                                From April 1, 2006 through June 30, 2006,
the monthly Base Rent shall be $8,181.25 per month.

 

(iii)                             From July 1, 2006 through the remainder of the
first Lease Year, the monthly Base Rent shall be $19,284.06.

 

There will be no charge for Tenant’s non-exclusive use of the D-Crane and
associated controller in consideration for the Tenant agreeing to strictly
comply with the provisions of Paragraph 9C concerning the care and maintenance
of the Equipment, which Equipment, upon the execution of this Amendment, shall
include the D-Crane (along with the Booths, Compressors and associated equipment
listed on Exhibit A-1 to the Lease).

 

6.             Paragraph 9B of the Lease (Care and Maintenance of the Leased
Area) is amended by adding the following to the existing Paragraph:

 

It shall also be the responsibility of the Tenant, at its sole cost and expense
to promptly, following the execution of this Amendment, to construct and
maintain a 10-foot high chain-link fence between the boundary of the floor area
leased by Tenant in C-Bay and D-Bay of Building No. 1 and the remaining portion
of such Bays — for the purpose of delineating the Leased Areas in such Bays and
for security purposes — to protect all machinery, equipment and other items
placed therein by the Tenant and according to Paragraph 12B(ii) the parties
reaffirm that the “Landlord shall not be liable

 

3

--------------------------------------------------------------------------------


 

for any damage to or loss of such property and chattels, regardless of the cause
of such damage or loss.”

 

7.             This Amendment may be executed in several counterparts, each of
which shall be deemed an original and such counterparts shall constitute but one
and the same instrument.  If this Amendment or the signature page, as executed,
is transmitted by one party to the other by facsimile transmission or
electronically “pdf” transmission, such transmission shall be deemed an executed
original of this Amendment and of such signature.

 

8.             Except as modified by this Amendment, the Lease remains
unchanged.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment under
seal as of the day and year first above written.

 

 

LANDLORD:

 

 

 

AEROSPACE/DEFENSE, INC.

 

 

 

By:

/s/ M. Jerry Garfinkle

 

 

 

Its:

Assistant Secretary 5/15/06

 

 

 

 

 

TENANT:

 

 

 

FORCE PROTECTION INDUSTRIES, INC.

 

 

 

By:

/s/ Gordon R. McGilton

 

 

 

Its:

CEO 5/3/06

 

 

 

 

 

FORCE PROTECTION, INC.

 

 

 

By:

/s/ Raymond Pollard

 

 

 

Its:

COO 5/5/06

 

4

--------------------------------------------------------------------------------